Case 2:18-cv-00412-RWS-RSP Document 44-1 Filed 04/16/19 Page 1 of 2 PageID #: 1365



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

   TRAXCELL TECHNOLOGIES, LLC,

                       Plaintiff,

   v.

   NOKIA SOLUTIONS AND NETWORKS
   US LLC; NOKIA SOLUTIONS AND                           CASE NO. 2:18-CV-00412-RWS-RSP
   NETWORKS OY; NOKIA
   CORPORATION; NOKIA
   TECHNOLOGIES OY; ALCATEL-
   LUCENT USA, INC.; HMD GLOBAL OY;
   AND T-MOBILE, USA, INC.,

                       Defendants.

                             DECLARATION OF MATTHEW J. MOFFA


          I, Matthew J. Moffa, declare and state the following:

          1.     I am a lawyer with the law firm of Perkins Coie, LLP, counsel for HMD Global

   Oy. I provide this declaration in support of HMD Global Oy’s Motion to Dismiss for Improper

   Service of Process. I have personal knowledge of the following, and, if called upon to do so,

   could and would testify competently thereto.

          2.     Attached hereto as Moffa Exhibit 1 is a true and correct copy of an article titled

   “HMD global Founded to Create New Generation of Nokia-branded Mobile Phones and

   Tablets,”   dated     May        18,   2016,   and   retrieved   on   April   12,   2019   from

   https://www.prnewswire.com/news-releases/hmd-global-founded-to-create-new-generation-of-

   nokia-branded-mobile-phones-and-tablets-579916811.html, with relevant text highlighted.

          3.     Attached hereto as Moffa Exhibit 2 is a true and correct copy of an excerpt from

   Nokia Corporation’s Report on Form 6-K dated February 2, 2017, with relevant text highlighted.
Case 2:18-cv-00412-RWS-RSP Document 44-1 Filed 04/16/19 Page 2 of 2 PageID #: 1366



         4.     Attached hereto as Moffa Exhibit 3 is a true and correct copy of an email from

  Tina Hueske, a paralegal at the law firm of Plaintiffs outside counsel, to myself and Defendant's

  counsel William J. McCabe, which I received on February 12, 2019.

         5.      Attached hereto as Moffa Exhibit 4 is a true and correct copy of an email from

  Plaintiff's counsel William P. Ramey, III, to myself and Defendant's counsel William J.

  McCabe, which I received on February 21, 2019, with reJ~vant text highlighted.

         6.      Attached hereto as Moffa Exhibit 5 is a true ru,id correct copy of a page from the

  Federal Express website showing tracking info~ation for' Tr~cking Number 7748-3086-6880,

  which I accessed on April 12, 2019, with relevant text highlighted.

         7.      I declare under penalty of perjury that the foregoing is true and correct. Executed

  this 16th day of April, 2019, in New York, New York.



                                               ~------
